The amended joint motion of the parties, filed December 13, 1988, is granted in part. The order of this Court of October 26, 1988, denying the application of petitioner Woolley is withdrawn, and the application for writ of error is granted. The application of petitioner Lubbock Hometel Associates having been granted on October 26, the judgments of the courts below are now set aside and the cause is remanded to the trial court for entry of judgment pursuant *307to the settlement agreement of the parties. (Motion for rehearing on behalf of Robert Woolley et al. is dismissed as moot.)